Citation Nr: 0211212	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether there was clear and unmistakable error (CUE) in 
an April 1978 RO action relative to a claim of service 
connection for a back disability.  

(The underlying issue of entitlement to service connection 
for a back disability will be the subject of a later decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from January 1959 
to December 1963. 

This matter comes before the Board on appeal from an April 
1998 rating action.

Regarding the appellant's CUE claim, the Board notes that 
when the appellant initially filed his claim in November 
1997, it was not clear which action by VA he thought was 
clearly and unmistakably erroneous.  It was not until July 
2002, when the appellant's representative submitted a brief 
on the appellant's behalf that it became clear that the VA 
action which the appellant thought was clearly and 
unmistakably erroneous was the "original denial of service 
connection for the acquired back disorder," which was an 
April 1978 RO action.  Therefore, the CUE claim will be 
addressed in accordance with the July 2002 representation.  

The Board's decision as set out below grants the veteran's 
application to reopen.  The Board notes that it is 
undertaking additional development on the underlying issue of 
entitlement to service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.  

In the appellant's substantive appeal (VA Form 9), dated in 
January 1999, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  
Subsequently, in correspondence from the appellant to the RO, 
dated in October 2000, the appellant expressed his desire to 
waive his right to an in-person hearing, and to be scheduled 
for a videoconference hearing at the RO before a member of 
the Board sitting in Washington, D.C.  However, in 
correspondence from the appellant to the RO, dated in 
February 2001, the appellant indicated that he no longer 
desired a videoconference hearing and requested that his case 
be forwarded to the Board.


FINDINGS OF FACT

1.  By a March 1979 decision, the Board denied the 
appellant's claim for entitlement to service connection for a 
back disability. 

2.  In an April 1982 decision, and more recently, in a 
February 1995 decision, the Board denied the veteran's 
application to reopen his claim of service connection for a 
back disability.

3.  Evidence added to the record since the Board's February 
1995 decision includes a private medical statement from 
Gordon W. Eller, M.D., dated in December 1997, and outpatient 
treatment records from the VA Medical Centers (VAMCs) in 
Kansas City and Leavenworth, from February 1994 to April 
1996.  

4.  This evidence, specifically the private medical statement 
from Dr. Eller, bears directly and substantially upon the 
subject matter now under consideration (i.e., whether a 
currently diagnosed back disability is related to his period 
of active service) and, when considered alone or together 
with all of the evidence, both old and new, has significant 
effect upon the facts previously considered.  

5.  By an April 1978 decision letter, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability.  

6.  The April 1978 denial was subsumed by a March 1979 Board 
decision that affirmed the RO's decision.  



CONCLUSIONS OF LAW

1.  The February 1995 Board decision, which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a back disability is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

2.  The evidence received since the February 1995 Board 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

3.  The appellant's claim that an April 1978 denial was 
clearly and unmistakably erroneous in denying service 
connection for a back disability lacks legal merit.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105(a), 20.1104 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The appellant's original claim of service connection for a 
back disability was ultimately denied by a March 1979 Board 
decision.  In an April 1982 decision, the Board denied the 
appellant's claim for service connection for a back 
disability on the basis that the recently submitted evidence 
was insufficient to reopen the original claim.  Additionally, 
in July 1991, the Board entered a decision in which the 
appellant's claim of service connection for a low back 
disability was denied.  However, because service medical 
records were unavailable to the Board in July 1991 and 
subsequently became available, the Board vacated the July 
1991 decision.  This was done by a separate decision, dated 
in February 1992, and it was determined that the appellant 
would be afforded a de novo review of the issue on appeal.  
By a February 1995 decision, the Board once again denied the 
appellant's claim for a low back disability on the basis that 
the evidence was insufficient to reopen the original claim.  
Accordingly, the February 1995 decision is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  Because the February 1995 Board 
decision was the last final disallowance, the Board must 
review all of the evidence submitted by the appellant since 
that action to determine whether the appellant's claim for 
service connection for a back disability should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  (This 
definition has been amended recently, but the change only 
affects claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630-32 (Aug. 29, 2001).)  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.

The evidence of record at the time of the February 1995 Board 
decision consisted of the appellant's service medical 
records, private medical statements from Anton F. Heusler, 
M.D., dated in April 1968, September 1968, July 1968, and 
March 1969, a private medical statement from George Higley, 
M.D., dated in December 1977, a private medical statement 
from John Crockarell, M.D., dated in February 1978, a VA 
Hospital Summary, showing that the appellant was hospitalized 
from February to March 1978, private medical records, from 
August 1978 to November 1979, a VA Hospital Summary, showing 
that the appellant was hospitalized from March to May 1979, a 
private medical statement from Maynard L. Sisler, M.D., dated 
in June 1979, a VA Hospital Summary, showing that the 
appellant was hospitalized from September to October 1979, a 
private medical statement from Ben L. Beatus, M.D., dated in 
November 1979, VA Hospital Summaries, showing that the 
appellant was hospitalized from July to August 1980, a VA 
Hospital Summary, showing that the appellant was hospitalized 
from September to October 1984, an Operation Record from the 
St. Francis Medical Center, dated in March 1990, and hearing 
testimony. 

The appellant's service medical records are negative for any 
complaints or findings of a back disability.  The appellant's 
separation examination, dated in October 1963, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any bone, 
joint, or other deformity, the appellant responded "no."  
The appellant's spine and other musculoskeletal system were 
clinically evaluated as normal.  

A private medical statement from Dr. Higley, dated in 
December 1977, shows that at that time, Dr. Higley indicated 
that he had recently examined the appellant for complaints of 
back, right hip, and right leg pain.  Dr. Higley stated that 
the appellant's problems started in 1964 when he was involved 
in an automobile accident and sustained a fracture of the 
right acetabulum.  In 1967, the appellant sustained an 
electrical shock with upper dorsal fractures and since that 
time, he had had a combination of low back pain, right 
sciatic type radiation, and right hip pain.  A myelogram was 
taken which was technically not completely satisfactory.  
There was some question of a possible L-4 disc problem, but 
also a question of arachnoiditis.  Following a total hip 
replacement, performed in April 1977, the appellant continued 
to complain of back pain.  Upon physical examination, 
contours of the back were normal.  There was tenderness at 
the L-4 and L-5 level.  Range of motion of the back was 
normal in flexion.  Extension was to only neutral.  There was 
no sciatic tenderness, and reflexes were symmetrical.  An x-
ray of the appellant's lumbosacral spine was interpreted as 
showing radiopaque material, intervertebral canal, a scar 
along the nerve roots, and extra arachnoid.  The diagnosis 
was lumbar disc syndrome.  

A private medical statement from Dr. Crockarell, dated in 
February 1978, shows that at that time, Dr. Crockarell 
indicated that he had recently examined the appellant for 
complaints of back pain.  Dr. Crockarell stated that the 
appellant's history included a motor vehicle accident in 
1964, an injury to his upper dorsal vertebra due to an 
electric shock injury in 1967, and a recent total hip 
replacement.  Upon physical examination, the appellant had a 
slight flattening of the lumbar curve, and there was some 
tenderness over the lower lumbar region.  There was slight 
limitation of forward bending, and extension was moderately 
limited.  A recent myelogram showed evidence of extra 
arachnoid pantopaque, although Dr. Crockarell noted that the 
study was inconclusive and he would tend to doubt any 
significant disc herniation based upon the study.  There was 
slight nerve root asymmetry at L5-S1 on the right side which 
could account for the appellant's pain, but clinically did 
not fit.  Dr. Crockarell noted that he suspected that a major 
portion of the appellant's symptomatology was secondary to 
spinal arachnoiditis.  

A VA Hospital Summary shows that the appellant was 
hospitalized from February to March 1978.  Upon admission, he 
stated that he had pains all over his body.  The appellant 
noted that he wanted disability benefits for a back 
disability because he developed back pain after an automobile 
accident two months after his discharge.  

In July 1978, a hearing was conducted at the RO.  At that 
time, the appellant testified that his primary disability was 
arachnoiditis of the spinal cord which he contended was 
caused by spinal trauma sustained during service when he was 
on a judo team for 18 months.  The appellant stated that his 
back started to bother him during the autumn of 1961 and 
continued until his discharge from the military.  He 
recounted the many injuries he sustained in an automobile 
accident in January 1964, principally a right hip and pelvic 
injury, broken right ribs, a puncture of the right lung, a 
lacerated liver, and a bladder injury.  Subsequently, he 
started having problems with his right leg.  He noted that he 
sustained a 440-volt electrical shock in 1967 which resulted 
in muscle spasms that caused fractures at T3, T4, and T5.  He 
indicated that he was involved in an airplane crash in 
October 1976 and subsequently had a hip replacement 
operation.  The appellant maintained that most of his 
problems from the waist down stemmed from nerve root damage 
to the spinal cord which he sustained in service.  

A VA Hospital Summary shows that the appellant was 
hospitalized from March to May 1979.  Upon admission, he 
stated that he had had a "pain problem" for a year, 
basically from the waist down and with low back pain.  The 
appellant indicated that in 1977, he had had a myelogram and 
was told that there was something wrong with the L-4 L-5 area 
and stated that various orthopedic surgeons and neuro-
surgeons had told him that he had scar tissue in the spinal 
canal.  An x-ray of the lumbosacral spine was interpreted as 
showing loss of lordotic curve of the lumbar region, probably 
secondary to muscle spasm.  Upon his discharge, the pertinent 
diagnosis was of low back pain, etiology unknown, possibly 
arachnoiditis.  

A private medical statement from Dr. Sisler, dated in June 
1979, shows that at that time, Dr. Sisler stated that he had 
recently examined the appellant.  Dr. Sisler noted that in 
1977, the appellant had a myelogram taken and it was 
interpreted as showing no herniated nucleus pulposus.  The 
appellant complained of pain from his lumbosacral spine to 
his feet.  Upon physical examination, the back and 
extremities showed no cyanosis, clubbing, arthropathy, 
limited motion, edema, or diminished pulses.  An x-ray of the 
appellant's lumbosacral spine showed old contrast medium in 
the spinal canal.  There was evidence of a right hip 
replacement with a metal prosthesis.  There was no bone or 
joint abnormality otherwise.  

In December 1979, the RO received private medical records, 
from August 1978 to November 1979.  The records show that in 
August 1978, the appellant was diagnosed with lumbar disc 
syndrome.  X-rays were taken of the appellant's lumbar spine 
in August 1978 and September 1979, and they were interpreted 
as showing slight narrowing of the L5 interspace.  There was 
moderate angulation between the sacrum and the longitudinal 
axis of the lumbar spine, and the sacroiliac joints were 
open.  According to the records, in November 1979, the 
appellant had a myelogram taken and it was reported to be 
negative.  

In December 1979, the RO also received a private medical 
statement from Dr. Beatus, dated in November 1979, which 
shows that at that time, Dr. Beatus stated that he had 
recently examined the appellant for chronic pain.  The 
appellant reported that he had injured himself in 1961, while 
he was in the Air Force, in a judo back injury.  He stated 
that in 1964, he suffered a right hip and pelvis injury, and 
that he was involved in an automobile accident in 1967 with 
fractures at T3, T4, and T5.  According to the appellant, in 
1976, he was involved in an airplane crash and hurt his back.  
He revealed that at that time, he also suffered a self-
inflicted gunshot wound to the left thigh.  Following a 
mental status evaluation, Dr. Beatus provided an initial 
impression of chronic pain with associated anxiety and 
tension.  

In February 1980, the RO received a VA Hospital Summary which 
showed that the appellant was hospitalized from September to 
October 1979.  The pertinent diagnosis upon his discharge was 
of low back pain, etiology unknown, possibly arachnoiditis.  
The RO also received a VA medical record which showed that in 
January 1980, the appellant was treated after complaining of 
pain in his lumbar spine.  The physical examination showed 
that he had pain over his right lumbosacral joint.  The 
diagnosis was of spasm of the lumbosacral spine.  

In September 1980, the RO received private medical statements 
from Dr. Heusler, dated in April 1968, September 1968, July 
1968, and March 1969.  In the April 1968 statement, Dr. 
Heusler noted that according to the appellant, in August 
1967, he received an electric shock of 440 volts and 
fractured three lower thoracic vertebrae.  The appellant 
stated that following the accident, he developed pain all 
over.  Following mental status evaluation, Dr. Heusler stated 
that the most acceptable diagnosis that he could make was of 
psycho-physiologic musculoskeletal reaction precipitated by 
the accident.  

VA hospital summaries show that the appellant was 
hospitalized from July 24, 1980 to August 12, 1980, and from 
August 12, 1980 to August 22, 1980.  The pertinent diagnosis 
was of low back pain, etiology unknown.  

An Operation Record from the St. Francis Medical Center shows 
that in March 1990, the appellant was diagnosed with spinal 
stenosis at L4-5.  At that time, the appellant underwent a 
decompression laminectomy of L4-5.  

In August 1990, the RO received a VA hospital summary which 
shows that the appellant was hospitalized from September to 
October 1984.  Upon his discharge, the pertinent diagnosis 
was of atypical chronic pain syndrome in the lower back.  

Pertinent evidence submitted subsequent to the February 1995 
Board decision includes a private medical statement from Dr. 
Eller, dated in December 1997, and outpatient treatment 
records from the VAMCs in Kansas City and Leavenworth, from 
February 1994 to April 1996.  


A private medical statement from Dr. Eller, dated in December 
1997, shows that at that time, Dr. Eller indicated that the 
appellant had suffered an injury in a judo training incident 
while he was in the military in 1960.  Dr. Eller stated that 
following the appellant's injury, he suffered from some back 
problems.  According to Dr. Eller, regarding the question of 
whether those back problems contributed to the appellant's 
current situation, the answer was that "they might well 
have."  Dr. Eller noted that at present, the appellant had 
persistent back and leg pain.  It was Dr. Eller's opinion 
that the back difficulty might or could have been related to 
the injury received in the judo accident while in the 
military service.  

In February 1998, the RO received outpatient treatment 
records from the VAMCs in Kansas City and Leavenworth, from 
February 1994 to April 1996.  The records show that in 
February 1994, the appellant had an x-ray taken of his 
lumbosacral spine.  The x-ray was interpreted as showing the 
following:  (1) mild hypertrophic spondylosis of the lumbar 
spine, (2) post-surgical changes at the level of L5, status-
post laminectomy, (3) radiolucent defects inferior to the 
right sacroiliac joint, and (4) diffuse calcification of the 
abdominal aorta.  According to the records, in July 1995, the 
appellant had another x-ray taken of his lumbosacral spine.  
The x-ray was interpreted as showing degenerative 
osteoarthritis of the lumbar spine.  

The Board has reviewed the evidence since the February 1995 
Board decision and has determined that the private medical 
statement from Dr. Eller, dated in December 1997, is both 
"new and material."  The December 1997 private medical 
statement is "new" in that it was not of record at the time 
of the Board's denial in February 1995.  Moreover, the 
statement is "material" because it is probative of the 
issue at hand, which is whether the appellant's currently 
diagnosed back disability is related to his period of active 
service.  In the December 1997 medical statement from Dr. 
Eller, Dr. Eller indicated that the appellant had suffered an 
injury in a judo training incident while he was in the 
military in 1960.  Dr. Eller stated that following the 
appellant's injury, he suffered from some back problems.  
According to Dr. Eller, regarding the question of whether 
those back problems contributed to the appellant's current 
situation, the answer was that "they might well have."  Dr. 

Eller further noted that at present, the appellant had 
persistent back and leg pain.  It was Dr. Eller's opinion 
that the back difficulty might or could have been related to 
the injury received in the judo accident while in the 
service.  

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the December 1997 private medical 
statement from Dr. Eller is both "new and material."  It 
tends to support the veteran's claim in a manner not 
previously shown.  Accordingly, the appellant's claim for 
service connection for a back disability is reopened.    

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  In the veteran's case, the Board has granted 
the veteran's application to reopen.  Consequently, because 
further development will be undertaken on the underlying 
claim of service connection, the veteran is not prejudiced by 
the instant decision.  


CUE Claim

The appellant has made assertions of clear and unmistakable 
error in the "original denial of service connection for the 
acquired back disorder."  In this regard, the Board notes 
that the appellant's original claim of entitlement to service 
connection for a back disability was denied by an April 1978 
RO decision letter.  The appellant subsequently filed a 
timely appeal and in a March 1979 decision, the Board 
affirmed the RO's decision and denied service connection for 
a back disability.  

In the instant case, the Board notes that the appellant has 
not filed a motion for revision of the Board's March 1979 
decision on the basis of CUE, over which the Board would have 
original jurisdiction under recently enacted legislation.  
See 38 U.S.C.A. § 7111 (West Supp. 2002).  Specific 
regulations have been adopted pertaining to such claims.  See 
38 C.F.R. § 20.1400 to 20.1411 (2001).  The appellant has not 
asserted such a motion at this time, and therefore the March 
1979 decision is not before the Board for review.

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of CUE.  Where the evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).  Nevertheless, when the Board affirms a decision of 
a RO, the RO determination "is subsumed by the final 
appellate decision" pursuant to 38 C.F.R. § 20.1104.  Thus, 
the RO decision is not reviewable for CUE because it merges 
with the Board's decision and ceases to have any independent 
effect once the Board has rendered a final decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court of 
Appeals for Veterans 

Claims held that an RO decision "appealed to and affirmed by 
the Board" was thus "subsumed by the Board's decision," 
and could not be attacked on CUE grounds.  See Donovan v. 
Gober, 10 Vet. App. 404(1997), aff'd sub nom Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the 
appellant's claim that the April 1978 RO action was clearly 
and unmistakably erroneous in denying the appellant's claim 
for service connection for a back disability.  

The Board notes that, under 38 C.F.R. § 20.1104, the April 
1978 RO action was subsumed in the subsequent, final Board 
decision in March 1979, which affirmed the RO's decision to 
deny service connection for a back disability.  Because the 
April 1978 RO denial was subsumed by March 1979 Board 
decision, it is not subject to attack on the grounds of CUE.  
Consequently, the appellant's claim that there was CUE in the 
April 1978 denial must be terminated.  See 38 C.F.R. 
§ 20.1104; Sabonis, supra.

As noted above, there have been changes in the law concerning 
VA's duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002) (Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). However, these provisions are 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  

The claim that an April 1978 RO action that denied service 
connection for a back disability was clearly and unmistakably 
erroneous is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

